       Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

United States of America, et al.,

                               Plaintiffs,          Case No. 1:20-cv-03010-APM

v.                                                  HON. AMIT P. MEHTA

Google LLC,

                               Defendant.



State of Colorado, et al.,

                               Plaintiffs,          Case No. 1:20-cv-03715-APM

v.                                                  HON. AMIT P. MEHTA

Google LLC,

                               Defendant.



                                    JOINT STATUS REPORT

        In accordance with the Court’s Minute Order of May 27, 2021, the parties in State

of Colorado v. Google LLC submit the following Joint Status Report to update the Court

on their progress concerning Plaintiff States’ data requests.

        The parties have continued to confer on issues related to Plaintiff States’ data

requests since the last status conference on May 27. The parties intend to continue the

meet-and-confer process over the next few days and have committed to exchange

additional information in the interest of resolving or narrowing any points of dispute. The

parties propose to file an update, including as necessary position statements regarding any

unresolved issues, on Wednesday, June 16.




                                                1
      Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 2 of 13




Dated: June 10, 2021

                                         Respectfully submitted,



                                          By:   /s/ Jonathan B. Sallet

                                          Jonathan B. Sallet, Special Assistant
                                          Attorney General (D.C. Bar No.
                                          336198)
                                          Steven Kaufmann, Deputy Attorney
                                          General(D.C. Bar No. 1022365
                                          inactive)
                                          Diane R. Hazel, First Assistant
                                          Attorney General(D.C. Bar No.
                                          1011531 inactive)
                                          Matt Schock, Assistant Attorney
                                          General (D.C. Bar No. 1531265)
                                          Carla Baumel, Assistant Attorney
                                          General
                                          Colorado Office of the Attorney
                                          General
                                          1300 Broadway, 7th Floor
                                          Denver, CO 80203
                                          Tel: 720-508-6000
                                          Jon.Sallet@coag.gov
                                          Steve.Kaufmann@coag.gov
                                          Diane.Hazel@coag.gov
                                          Matt.Schock@coag.gov
                                          Carla.Baumel@coag.gov

                                          Counsel for Colorado

                                          Joseph Conrad
                                          Office of the Attorney General of
                                          Nebraska
                                          Consumer Protection Division
                                          2115 State Capitol Building
                                          Lincoln, NE 68509
                                          402-471-3840
                                          joseph.conrad@nebraska.gov

                                          Counsel for Nebraska




                                     2
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 3 of 13



                                   William F. Cavanaugh , Jr.
                                   PATTERSON BELKNAP WEBB &
                                   TYLER LLP
                                   1133 Avenue of the Americas, Suite
                                   2200
                                   New York, NY 10036-6710
                                   212-335-2793
                                   Email:wfcavanaugh@pbwt.com

                                   Counsel for Plaintiffs Colorado and
                                   Nebraska


                                   Brunn W. (Beau) Roysden III,
                                   Solicitor GeneralMichael S. Catlett,
                                   Deputy Solicitor General Dana R.
                                   Vogel, Unit Chief Counsel
                                   Christopher M. Sloot, Assistant
                                   AttorneyGeneral
                                   Arizona Office of the Attorney General
                                   2005 North Central Avenue
                                   Phoenix, Arizona 85004
                                   Tel: (602) 542-3725
                                   Dana.Vogel@azag.gov

                                   Counsel for Plaintiff Arizona


                                   Max Merrick Miller
                                   Attorney General's Office for the State
                                   of Iowa1305 East Walnut Street, 2nd
                                   Floor
                                   Des Moines, IA 50319(515) 281-5926
                                   Max.Miller@ag.Iowa.gov

                                   Counsel for Plaintiff Iowa


                                   Elinor R. Hoffmann
                                   John D. Castiglione
                                   Morgan J. Feder
                                   Office of the Attorney General of New
                                   York28 Liberty Street, 21st Floor
                                   New York, NY 10005212-416-8513
                                   elinor.hoffmann@ag.ny.gov
                                   john.castiglione@ag.ny.gov
                                   morgan.feder@ag.ny.gov

                                   Counsel for Plaintiff New York




                               3
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 4 of 13



                                   Jonathan R. Marx
                                   Jessica Vance Sutton
                                   North Carolina Department of Justice
                                   114 W. Edenton St.
                                   Raleigh, NC 27603
                                   919-716-6000
                                   Jmarx@Ncdoj.Gov
                                   jsutton2@ncdoj.gov

                                   Counsel for Plaintiff North Carolina


                                   Robert B. Harrell, Sr.
                                   J. David McDowell
                                   Jeanette Pascale
                                   Christopher Dunbar
                                   Office of The Attorney General &
                                   Reporter
                                   P.O. Box 20207 Nashville, TN 37202
                                   615-741-3519
                                   david.mcdowell@ag.tn.gov
                                   jenna.pascale@ag.tn.gov
                                   chris.dunbar@ag.tn.gov
                                   brant.harrell@ag.tn.gov

                                   Counsel for Plaintiff Tennessee

                                   Scott R. Ryther
                                   Tara Pincock
                                   Attorney General's Office Utah160 E
                                   300 S, Ste 5th Floor
                                   PO Box 140874
                                   Salt Lake City, UT 84114801-366-
                                   0305
                                   sryther@agutah.gov
                                   tpincock@agutah.gov

                                   Counsel for Plaintiff Utah


                                   Jeff Pickett
                                   Senior Assistant Attorney General
                                   jeff.pickett@alaska.gov
                                   State of Alaska, Department of Law
                                   Office of the Attorney General 1031
                                   W. Fourth Avenue, Suite 200
                                   Anchorage, Alaska 99501
                                   Tel: (907) 269-5100

                                   Counsel for Plaintiff Alaska



                               4
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 5 of 13



                                   Nicole Demers
                                   State of Connecticut
                                   Office of the Attorney General
                                   165 Capitol Avenue, Ste 5000
                                   Hartford, CT 06106
                                   860-808-5202
                                   nicole.demers@ct.gov

                                   Counsel for Plaintiff Connecticut


                                   Michael Andrew Undorf
                                   Delaware Department of Justice
                                   Fraud and Consumer Protection
                                   Division820 N. French St., 5th Floor
                                   Wilmington, DE 19801
                                   302-577-8924
                                   michael.undorf@delaware.gov

                                   Counsel for Plaintiff Delaware

                                   Catherine A. Jackson (D.C. Bar No.
                                   1005415)
                                   Elizabeth Gentry Arthur
                                   David Brunfeld
                                   Office of the Attorney General for the
                                   District ofColumbia
                                   400 6th Street NW Washington, DC
                                   20001
                                   202-724-6514
                                   catherine.jackson@dc.gov
                                   elizabeth.arthur@dc.gov
                                   david.brunfeld@dc.gov

                                   Counsel for Plaintiff District of
                                   Columbia

                                   Leevin Taitano Camacho,
                                   Attorney General
                                   Fred Nishihira, Chief,
                                   Consumer Protection Division
                                   Benjamin Bernard Paholke, Assistant
                                   Attorney General
                                   Office of the Attorney General of
                                   Guam
                                   590 S. Marine Corps Drive, Suite 901
                                   Tamuning, Guam 96913
                                   Tel: (671)-475-3324
                                   bpaholke@oagguam.org

                                   Counsel for Plaintiff Guam


                               5
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 6 of 13




                                   Rodney I. Kimura
                                   Office of the Attorney General of
                                   Hawaii
                                   Commerce & Economic Development
                                   425 Queen Street
                                   Honolulu, HI 96813
                                   808-586-1180
                                   rodney.i.kimura@hawaii.gov

                                   Counsel for Plaintiff Hawaii


                                   Brett DeLange
                                   John K. Olson
                                   Office of the Idaho Attorney General
                                   Consumer Protection Division
                                   954 W. State St., 2nd Fl.
                                   PO Box 83720
                                   Boise, ID 83720-0010
                                   208-334-4114
                                   brett.delange@ag.idaho.gov
                                   john.olson@ag.idaho.gov

                                   Counsel for Plaintiff Idaho


                                   Blake Harrop
                                   Joseph Chervin
                                   Office of the Attorney General of
                                   Illinois100 W. Randolph St.
                                   Chicago, IL 60601
                                   312-793-3891
                                   bharrop@atg.state.il.us
                                   jchervin@atg.state.il.us

                                   Counsel for Plaintiff Illinois


                                   Lynette R. Bakker
                                   Office of the Attorney General of
                                   Kansas
                                   Consumer Protection & Antitrust
                                   120 S.W. 10th Avenue, Ste 2nd Floor
                                   Topeka, KS 66612-1597
                                   785-368-8451
                                   lynette.bakker@ag.ks.gov

                                   Counsel for Plaintiff Kansas




                               6
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 7 of 13



                                   Christina M. Moylan
                                   Office of the Attorney General of
                                   Maine6 State House Station
                                   Augusta, ME 04333-0006
                                   207-626-8838
                                   christina.moylan@maine.gov

                                   Counsel for Plaintiff Maine


                                   Schonette J. Walker Assistant Attorney
                                   General
                                   Deputy Chief, Antitrust Division
                                   Gary Honick
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   200 St. Paul Place, 19th Floor
                                   Baltimore, MD 21202
                                   410-576-6480
                                   swalker@oag.state.md.us
                                   ghonick@oag.state.md.us

                                   Counsel for Plaintiff Maryland


                                   Matthew B. Frank, Assistant Attorney
                                   General Antitrust Division
                                   William T. Matlack, Assistant Attorney
                                   General Chief, Antitrust Division
                                   Michael B. MacKenzie, Assistant
                                   Attorney General
                                   Deputy Chief, Antitrust Division
                                   Office of the Attorney General
                                   One Ashburton Place, 18th Fl.
                                   Boston, MA 02108
                                   Tel: (617) 727-2200
                                   Matthew.Frank@mass.gov
                                   William.Matlack@mass.gov
                                   Michael.Mackenzie@mass.gov

                                   Counsel for Plaintiff Massachusetts

                                   Justin Moor, Assistant Attorney
                                   General
                                   445 Minnesota Street, Suite 1400
                                   St. Paul, Minnesota 55101-2130
                                   (651) 757-1060
                                   justin.moor@ag.state.mn.us

                                   Counsel for Plaintiff Minnesota




                               7
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 8 of 13



                                   Marie W.L. Martin
                                   Michelle Christine Newman
                                   Lucas J. Tucker
                                   Nevada Office of the Attorney General
                                   Bureau of Consumer Protection
                                   100 N. Carson Street Carson City, NV
                                   89701
                                   775-624-1244
                                   mwmartin@ag.nv.gov
                                   mnewman@ag.nv.gov
                                   ltucker@ag.nv.gov

                                   Counsel for Plaintiff Nevada


                                   Brandon Garod
                                   Office of Attorney General of New
                                   Hampshire
                                   33 Capitol Street
                                   Concord, NH 03301
                                   603-271-1217
                                   brandon.h.garod@doj.nh.gov

                                   Counsel for Plaintiff New Hampshire


                                   Bryan Steven Sanchez
                                   Isabella R. Pitt
                                   Yale A. Leber
                                   New Jersey Attorney General's Office
                                   124 Halsey Street, 5th Floor
                                   Newark, NJ 07102
                                   239-822-6123
                                   bryan.sanchez@law.njoag.gov
                                   Isabella.pitt@law.njoag.gov
                                   Yale.leber@law.njoag.gov

                                   Counsel for Plaintiff New Jersey


                                   Mark F. Swanson
                                   Cholla Khoury
                                   New Mexico Office of the Attorney
                                   General
                                   408 Galisteo St.
                                   Santa Fe, NM 87504
                                   Tel: 505.490.4885
                                   mswanson@nmag.gov
                                   ckhoury@nmag.gov

                                   Counsel for Plaintiff New Mexico


                               8
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 9 of 13



                                   Parrell D. Grossman,
                                   Director
                                   Elin S. Alm
                                   Assistant Attorney General
                                   Consumer Protection & Antitrust
                                   Division
                                   Office of the Attorney General
                                   1050 E. Interstate Ave., Suite 200
                                   Bismarck, ND 58503
                                   701-328-5570
                                   pgrossman@nd.gov
                                   ealm@nd.gov

                                   Counsel for Plaintiff North Dakota


                                   Beth Ann Finnerty
                                   Mark Kittel
                                   Jennifer Pratt
                                   Office of The Attorney General of
                                   Ohio,
                                   Antitrust Section
                                   30 E Broad Street, 26th Floor
                                   Columbus, OH 43215
                                   614-466-4328
                                   beth.finnerty@ohioattorneygeneral.gov
                                   mark.kittel@ohioattorneygeneral.gov
                                   jennifer.pratt@ohioattorneygeneral.gov

                                   Counsel for Plaintiff Ohio


                                   Caleb J. Smith Assistant Attorney
                                   General
                                   Consumer Protection Unit
                                   Office of the Oklahoma Attorney
                                   General
                                   313 NE 21st St
                                   Oklahoma City, OK 73105
                                   Tel: (405) 522-1014
                                   Caleb.Smith@oag.ok.gov

                                   Counsel for Plaintiff Oklahoma




                               9
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 10 of 13




                                    Cheryl Hiemstra
                                    Tim D. Nord
                                    Oregon Department of Justice
                                    1162 Court St NE
                                    Salem, OR 97301
                                    503-934-4400
                                    cheryl.hiemstra@doj.state.or.us
                                    tim.nord@doj.state.or.us

                                    Counsel for Plaintiff Oregon


                                    Tracy W. Wertz
                                    Joseph S. Betsko
                                    Norman W. Marden
                                    Pennsylvania Office of Attorney
                                    General
                                    Strawberry Square
                                    Harrisburg, PA 17120
                                    Tel: (717) 787-4530
                                    jbetsko@attorneygeneral.gov
                                    twertz@attorneygeneral.gov
                                    nmarden@attorney general.gov

                                    Counsel for Plaintiff Pennsylvania


                                    Johan M. Rosa Rodríguez
                                    Assistant Attorney General
                                    Antitrust Division
                                    Puerto Rico Department of Justice
                                    PO Box 9020192
                                    San Juan, Puerto Rico 00902-0192
                                    Tel: (787) 721-2900, ext. 1201
                                    jorosa@justicia.pr.gov

                                    Counsel for Plaintiff Puerto Rico


                                    Steven N. Provazza
                                    Rhode Island Office of the Attorney
                                    General
                                    150 South Main Street
                                    Providence, RI 02903
                                    Tel: (401) 274-4400
                                    sprovazza@riag.ri.gov

                                    Counsel for Plaintiff Rhode Island




                               10
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 11 of 13




                                    Yvette K. Lafrentz
                                    Office of The Attorney General of
                                    South Dakota
                                    1302 E. Hwy 14, Suite1
                                    Pierre, SD 57501
                                    605-773-3215
                                    yvette.lafrentz@state.sd.us

                                    Counsel for Plaintiff South Dakota


                                    Ryan G. Kriger
                                    Office of The Attorney General of
                                    Vermont
                                    109 State St.
                                    Montpelier, VT 05609
                                    802-828-3170
                                    ryan.kriger@vermont.gov

                                    Counsel for Plaintiff Vermont


                                    Sarah Oxenham Allen
                                    Tyler Timothy Henry
                                    Office of the Attorney General of
                                    Virginia
                                    Antitrust Unit/Consumer Protection
                                    Section
                                    202 N. 9th Street
                                    Richmond, VA 23219
                                    804-786-6557
                                    soallen@oag.state.va.us
                                    thenry@oag.state.va.us

                                    Counsel for Plaintiff Virginia


                                    Amy Hanson
                                    Washington State Attorney Genera
                                    l800 Fifth Avenue, Suite 2000
                                    Seattle, WA 98104
                                    206-464-5419
                                    amy.hanson@atg.wa.gov

                                    Counsel for Plaintiff Washington




                               11
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 12 of 13



                                     Douglas Lee Davis
                                     Tanya L. Godfrey
                                     Office of Attorney General, State of
                                     West Virginia
                                     P.O. Box 1789
                                     812 Quarrier Street, 1st Floor
                                     Charleston, WV 25326
                                     304-558-8986
                                     doug.davis@wvago.gov
                                     tanya.l.godfrey@wvago.gov

                                     Counsel for Plaintiff West Virginia


                                     Benjamin Mark Burningham
                                     Amy Pauli
                                     Wyoming Attorney General's Office
                                     2320 Capitol Avenue
                                     Kendrick Building Cheyenne, WY
                                     82002
                                     (307) 777-6397
                                     ben.burningham@wyo.gov
                                     amy.pauli@wyo.gov

                                     Counsel for Wyoming


                                    WILLIAMS & CONNOLLY LLP

                                    By: /s/ John E. Schmidtlein
                                    John E. Schmidtlein (D.C. Bar No.
                                    441261)
                                    Benjamin M. Greenblum (D.C. Bar No.
                                    979786)
                                    Colette T. Connor (D.C. Bar No.
                                    991533)
                                    725 12th Street, NW
                                    Washington, DC 20005
                                    Tel: 202-434-5000
                                    jschmidtlein@wc.com
                                    bgreenblum@wc.com
                                    cconnor@wc.com




                               12
Case 1:20-cv-03010-APM Document 144 Filed 06/11/21 Page 13 of 13



                                    WILSON SONSINI GOODRICH &
                                    ROSATI P.C.
                                    Susan A. Creighton (D.C. Bar No.
                                    978486)
                                    Franklin M. Rubinstein (D.C. Bar No.
                                    476674)
                                    Wendy W.H. Waszmer
                                    1700 K St, NW
                                    Washington, DC 20006
                                    Tel: 202-973-8800
                                    screighton@wsgr.com
                                    frubinstein@wsgr.com
                                    wwaszmer@wsgr.com

                                    ROPES & GRAY LLP
                                    Mark S. Popofsky (D.C. Bar No.
                                    454213)
                                    2099 Pennsylvania Avenue, NW
                                    Washington, DC 20006
                                    Tel: 202-508-4624
                                    Mark.Popofsky@ropesgray.com

                                    Counsel for Defendant Google LLC




                               13
